Citation Nr: 1031838	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  06-29 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc 
disease of the lumbar spine with loss of motion, currently 
evaluated as 20 percent disabling.

2.  Entitlement to restoration of a 20 percent disability rating 
for radiculopathy of the right lower extremity, currently 
evaluated noncompensable from November 1, 2006, including a 
question of whether an increased rating is warranted. 

3.  Entitlement to restoration of a 20 percent disability rating 
for radiculopathy of the left lower extremity, currently 
evaluated noncompensable from November 1, 2006, including a 
question of whether an increased rating is warranted beyond 10 
percent from December 1999 and beyond 20 percent from January 
2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1994 
to August 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

VA records indicate that the Veteran applied for and was denied 
Social Security Administration (SSA) disability benefits.  While 
it is unclear what disabilities were considered in this SSA 
determination, such records may prove relevant to the matters at 
hand.  When VA is put on notice of the existence of SSA records, 
as here, it must seek to obtain those records before proceeding 
with the appeal.  See Masors v. Derwinski, 2 Vet. App. 180 
(1992).  The United States Court of Appeals for Veterans Claims 
(Court) has held that where there has been a determination with 
regard to SSA benefits, the records concerning that decision must 
be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the 
SSA's disability determination and any related medical records 
have not yet been associated with the claims file, a remand is 
necessary to obtain these records.  Thus, the Board finds that 
the RO should obtain and associate with the claims file a copy of 
SSA's disability determination on the Veteran's claim, as well as 
copies of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the Social Security 
Administration (SSA) the records pertinent 
to the appellant's claim for Social 
Security disability benefits as well as the 
medical records relied upon concerning that 
claim.  If medical evidence utilized in 
processing such claim is not available, 
that fact should be documented by SSA and 
such notice entered in the claims folder.  

2.  Following completion of the above, the 
claims should be readjudicated.  If any 
benefit sought is not granted in full, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


